625 So. 2d 992 (1993)
Cindy A. DEBERRY, Petitioner,
v.
The Honorable C. Lavon WARD, Judge of the 17TH Judicial Circuit in and for Broward County, Florida, etc., Respondents.
No. 93-2629.
District Court of Appeal of Florida, Fourth District.
October 27, 1993.
Catherine L. Roselli, Fort Lauderdale, for petitioner.
Phyllis Howard of Phyllis Howard, P.A., Fort Lauderdale, for respondent-David T. DeBerry.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Cecily Robinson-Duffie, Asst. Atty. Gen., Hollywood, for respondent-The Honorable C. Lavon Ward.
*993 PER CURIAM.
Petitioner seeks a writ of prohibition to prevent respondent from entertaining further jurisdiction over her dissolution of marriage action. Pursuant to petitioner's motion for disqualification, respondent recused himself. The case was then reassigned to a different judge. Upon rehearing, respondent reinstated himself, noting that he made a clerical mistake when signing the order to grant the motion to disqualify. A judge may not reconsider his decision to disqualify. State v. Schack, 617 So. 2d 832, 833-34 (Fla. 4th DCA 1993). On that basis, we grant petitioner's writ and direct the lower court to transfer the case to another judge.
HERSEY, FARMER and PARIENTE, JJ., concur.